40 A.3d 318 (2012)
304 Conn. 911
Eddie RODRIGUEZ
v.
COMMISSIONER OF CORRECTION.
SC 18940
Supreme Court of Connecticut.
Decided March 27, 2012.
April E. Brodeur, assigned counsel, in support of the petition.
Timothy J. Sugrue, senior assistant state's attorney, in opposition.
The petitioner Eddie Rodriguez' petition for certification for appeal from the Appellate Court, 131 Conn.App. 336, 27 A.3d 404 (2011), is granted, limited to the following issue:
"Did the Appellate Court properly apply Phillips v. Warden, 220 Conn. 112, 595 A.2d 1356 (1991), and conclude that the petitioner had failed to demonstrate that the trial attorney had a conflict of interest of constitutional magnitude?"